Title: To George Washington from Robert Morris, 19 October 1781
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir 
                     Philada Octr 19th 1781
                  
                  Should an opportunity offer Mr Ridley will present before you my two Sons who have the ambition to pay their Compts. to you, before their departure for Europe, where they are now destined under the care and protection of that gentleman untill he can place them with their Tutors.  I consider the step I have taken as advantageous to them, and also of some Public consequence, because if the example is followed and it becomes the practice to Educate American Youths in France, Habitual attachments will strengthen those ties of affection which in gratitude is due from this to that Country. 
                  I have written to His Excy Count de Grasse excusing myself for depending on a passage on one of His Majesties Ships.  Shou’d you have an opportunity of adding a Word on the Subject, it will procure to Mr Ridley & the Boys the favourable attention of the Commander they go with.  I flatter myself with the fond hopes that these Boys may hereafter become usefull to their Country and that they will add to the Number of those who shall Publicly make repeated gratefull acknowledgments for the blessings of Liberty & Peace transmitted to them by means of those Noble, those Glorious Exertions of which your whole Conduct in this War affords one continued & unparalled Example.  Your present operations must have become serious before this time and we begin here to feel, the full Force of that impatient expectation which is Natural on such an occasion.With Sincere attachments of the most ardent wishes for Your Success I ever am D Sir, Your devoted hble servt
                  
               RM